Exhibit 99.2 GRAIN WEALTH LIMITED AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) GRAIN WEALTH LIMITED AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS GRAIN WEALTH LIMITED AND SUBSIDIARIES INDEX TO UNAUDITED CONDENCED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Unaudited Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets - As of December 31, 2010 and June 30, 2010 2 Condensed Consolidated Statements of Income and Comprehensive Income - For the Six and Three Months ended December 31, 2010 and 2009 3 Condensed Consolidated Statements ofChanges in Stockholders' Equity- For the Six and Three Months ended December 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows - For the Six months ended December 31, 2010 and 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6to 20 1 GRAIN WEALTH LIMITED AND SUBSIDIARIES CONDENSDED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, 2010 June 30, 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Other receivables - Inventories Prepaid expenses - Cost of growing crops - Advances to suppliers and other prepaid expense Total Current Assets Property, plant and equipment, net Farm development cost, net Land use rights under capital lease Deposit on land use right Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term loans payable $ $ Short-term obligation under capital lease from related parties Current Portion of long-term loan payable - Accounts payable Advance from customers - Payroll payable Taxes payable Dividends Payable Due to related parties Total Current Liabilities Long-term loan payable Long-term obligation under capital lease from related parties Total Liabilities $ $ COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common Stock Additional paid in capital Retained earnings Statutory reserve Accumulated other comprehensive income - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 2 GRAIN WEALTH LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the three months Ended For the six months Ended December 31, December 31, NET REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Salaries and related expenses - - - Depreciation - - - Selling and marketing expenses General and administrative expenses Total Operating Expenses INCOME FROM OPERATIONS OTHER (EXPENSE) INCOME: Interest income Interest expense ) Non-operational income Total Other (Expense) Income ) ) ) - INCOME BEFORE INCOME TAXES INCOME TAXES - NET INCOME $ COMPREHENSIVE INCOME: Net Income $ Other Comprehensive Income: Foreign currency translation gain TOTAL COMPREHENSIVE INCOME $ BASIC AND DILUTED INCOME PER COMMON SHARE $ BASIC AND DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying footnotes are an integral part of these condensed consolidated financial statements 3 GRAIN WEALTH LIMITED AND SUBSIDIARIES STATEMENTS OF CHANGE IN SHAREHOLDERS' EQUITY For six months ended December 31, 2010 and 2009 (unaudited) Accumulated Other Total Common Stock Additional Retained Statutory Comprehensive Shareholders' Number of Shares Amount Paid-in Capital Earnings Reserve Income Equity Balance, June 30, 2009 $ Cash dividends declared - - ) - - ) Cash dividends reinvested - Comprehensive income: Net income for the period - Foreign currency translation adjustment - Balance, December 30, 2009 $ Balance, June 30, 2010 $ Capital contribution Comprehensive income: Net income for the period - Foreign currency translation adjustment - Balance, December 31, 2010 $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 4 GRAIN WEALTH LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months Ended December 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Depreciation Amortization-long-term prepayments Amortization-land use rights under capital lease Changes in assets and liabilities: Accounts receivable ) ) Other receivables - - Inventories Prepaid expenses - - Cost of growing crops - - Advances to suppliers and other prepaid expense ) ) Accounts payable Advance from customers Payroll payable Taxes payable Due to related party NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Increase in long-term prepayments - - Increase in deposit on land use rights - - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in Short-term Loan Payable Payment of cash dividend ) - Increase in loan from related party - Capital contribution by shareholder - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH AND CASH EQUIVALENTS NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUILAVENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $
